Citation Nr: 0826281	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-37 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for bilateral hearing loss.

2.  Entitlement to an increased rating in excess of 20 
percent for a left ankle sprain.

3.  Entitlement to an increased rating in excess of 40 
percent for a low back strain with arthritis.

4.  Entitlement to service connection for a skin rash to 
include contact dermatitis, claimed as secondary to Agent 
Orange exposure.

5.  Entitlement to service connection for muscle weakness, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service which began 
in February 1951, concluded in January 1972 and included 
service during the Vietnam War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2002 and September 2007 rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In the March 
2002 rating decision, the RO, in part, denied the veteran's 
claim for entitlement to service connection for a skin rash 
to include contact dermatitis, claimed as secondary to Agent 
Orange exposure and entitlement to service connection for 
muscle weakness, claimed as secondary to Agent Orange 
exposure.  

In the September 2007 rating decision, the RO, in part, 
continued the veteran's 30 percent disability evaluation for 
bilateral hearing loss, his 20 percent disability evaluation 
for a left ankle sprain and his 40 disability evaluation for 
a low back strain with arthritis and limitation of motion.

The Board notes that in an April 1989 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for residuals of exposure to Agent Orange.  A 
November 1992 rating decision reopened this issue and 
deferred its decision.  

Even if an RO makes an initial determination to reopen a 
claim, the Board has a legal duty under 38 U.S.C.A. §§ 5108 
and 7104(b) to review the RO's preliminary decision and must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A claim for service connection for unspecified residuals of 
Agent Orange lacks legal merit as exposure to Agent Orange is 
not by itself a disability or disease.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6) (iii), 3.309(e) (2007).  Since the 
final April 1989 rating decision, a current disease or 
disability has been reported.  This claim will thus be 
adjudicated on its merits, rather than as an application to 
reopen.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In a March 1995 rating decision, the RO denied entitlement to 
service connection for a history of recurrent blistering skin 
disorder, xerosis and chronic solar dermatitis due to Agent 
Orange exposure.  The veteran did not file a notice of 
disagreement (NOD) before the expiration of the 1-year time 
limit in which to file an NOD.

Where the claim has been finally adjudicated at the RO level 
and not appealed, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, Id.

The prior final denial in March 1995 was based on recurrent 
blistering skin disorder, xerosis and chronic solar 
dermatitis.  The current claim on appeal concerns diagnoses 
of uticaria, eczema and keratosis that were not considered in 
the March 1995 rating decision.  

In Boggs v. Peake, supra; the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that a claim 
for one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In view of Boggs, the Board finds that the current claim on 
appeal concerning diagnoses of uticaria, eczema and keratosis 
was not previously adjudicated in a prior final denial, as 
that denial addressed a different disability, and should be 
addressed on a de novo basis.  This claim will thus be 
adjudicated on its merits, rather than as an application to 
reopen. 

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the St. Petersburg RO.  A 
transcript of the hearing is of record. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case the veteran has testified that he is unable to 
work due to service-connected disabilities.  His inferred 
claim for a total rating based on individual unemployability 
is referred to the RO for initial adjudication. 

In June 2008, the Board advanced this case on its docket.  38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007). 

The issues of entitlement to service connection for a skin 
rash to include contact dermatitis, claimed as secondary to 
Agent Orange exposure and entitlement to service connection 
for muscle weakness, claimed as secondary to Agent Orange 
exposure and entitlement to an increased rating for low back 
strain with arthritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has no worse than level VI hearing loss in 
the left ear and level VII hearing loss in the right ear. 

2.  The veteran is in receipt of the maximum rating for 
limitation of left ankle motion.

3.  The veteran's left ankle disability is not manifested by 
ankylosis, malunion of the os calcis or astralgus, or 
astragalectomy. 


CONCLUSIONS OF LAW

1.  Hearing loss is no more than 30 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for a left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Codes 5270, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a letter dated April 2007, the RO informed the veteran of 
the evidence needed to substantiate the claim, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the April 2007 letter still told the veteran that he 
could send VA information that pertained to his claims.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
substantiated.  The April 2007 letter also provided notice on 
the rating and effective date elements.  

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The April 2007 letter told the veteran that to substantiate 
entitlement to an increased rating the evidence must show 
that the disability had worsened.  The letter also invited 
him to submit evidence of the impact of the disability on 
employment.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The veteran demonstrated actual knowledge that evidence of 
the impact of the disability on daily activities could 
substantiate his claim.  In this regard he noted the effects 
of the disabilities on his daily activities at his June 2008 
hearing. 

The criteria for rating the ankle and does not require 
specific laboratory or test results.  Hence there was no 
notice duty with regard to the second element of Vazquez-
Flores notice.  The criteria for rating hearing loss do 
require specific findings to substantiate entitlement to an 
increased rating.  

The veteran did not receive VCAA notice of the rating 
criteria.  He was provided with notice of these criteria in 
the statements of the case.  Such a post-adjudication 
document could not provide VCAA notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The statements of 
the case should, however, have served to put the veteran on 
notice as to what was required to substantiate the claims.  
He had many months after the statements of the case were 
issued to submit additional argument and evidence and was 
provided the opportunity for a hearing.  He was not, 
therefore, deprived of a meaningful opportunity to 
participate in the adjudication of his claims.

There was a timing deficiency with the April 2007 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency with regard to this letter was cured by 
readjudication of the claim in a March 2008 statement of the 
case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in February 1997, 
January 2002, February 2002 and September 2007.  The veteran 
has testified that his most recent examination was very 
quick, but has not pointed to any specific defect in the 
conduct of the examination.  The examination report contains 
all the information needed to evaluate his disability.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

I.  Bilateral hearing loss.

Factual Background

The veteran underwent a VA audiological examination in 
February 2002.

On the authorized audiological evaluation in February 2002, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
65
70
80
LEFT
40
65
85
95

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 60 percent in the left ear.

The diagnosis was mild to severe sensory neural hearing loss 
in the right ear and mild to profound sensory neural hearing 
loss in the left ear.

The veteran underwent another VA audiological examination in 
September 2007.

On the authorized audiological evaluation in September 2007, 
pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
35
65
65
75
LEFT
35
70
80
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The diagnosis was stable bilateral sensorineural hearing loss 
that was mild to severe.

At his June 2008 hearing the veteran hearing difficulty.

Analysis

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.  38 C.F.R. § 4.85 (2007).

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

Using Table VI, the veteran's February 2002 audiological 
examination revealed Level VI hearing in the right ear and 
Level VII hearing in the left ear.  Combining these levels 
according to Table VII yields an evaluation of 30 percent.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Because the results 
of this VA examination do not meet the criteria for an 
exceptional pattern of hearing impairment, Table VIA is not 
for application.  38 C.F.R. § 4.86.

Using Table VI, the veteran's most recent audiological 
examination in September 2007 revealed Level II hearing in 
the right ear and Level II hearing in the left ear.  
Combining these levels according to Table VII yields an 
evaluation of 0 percent.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Because the results of this VA examination do not meet 
the criteria for an exceptional pattern of hearing 
impairment, Table VIA is not for application.  38 C.F.R. § 
4.86.

The results of the veteran's audiological examinations do not 
provide a basis for awarding an evaluation in excess of 40 
percent.  38 C.F.R. §§ 4.7, 4.21. 

While the veteran uses VA issued hearing aids, the use of 
such aids, however, would not provide a basis for a higher 
evaluation under the rating criteria.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The rating criteria contemplate the veteran's symptomatology, 
which consists of impaired hearing.  There is no evidence of 
exceptional factors.  The veteran is currently retired and 
has reported no interference with work.  There have been no 
periods of hospitalization for hearing loss.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted. 38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against the claim for 
an increased evaluation, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21. 


II.  Left ankle sprain.

Factual Background

The veteran underwent a general VA examination in February 
1997.  The veteran reported a grade 3 left ankle sprain in 
Germany in 1960 as a result of a fall.  He stated that since 
this fall he has had left ankle pain.

In September 2007 the veteran underwent a VA examination for 
his ankle.  The veteran reported that he was retired but 
still had pain, stiffness, swelling, heat or redness, 
instability, locking, fatigability, lack of endurance and 
weakness in his left ankle.  He also had flare-ups which 
occurred quite often and were severe.  He stated that he 
could not do anything as he had difficulty walking.  

On examination, the veteran's dorsiflexion was 0 to 10 
degrees with pain beginning at 10 degrees.  Plantar flexion 
was 0 to 25 degrees with pain beginning at 20 degrees.  
Inversion was 0 to 10 degrees with pain beginning at 10 
degrees.  Eversion was 0 to 5 degrees with pain beginning at 
5 degrees.  The veteran's gait was abnormal as he favored his 
one side.  He had normal posture.  His ankle joint was not 
ankylosed.  

There was pain with motion, fatigue, weakness and lack of 
endurance.  There was no additional limitation following 
repetitive use.  There was no incoordination or instability.  
The functional limitation was that he could not stand or walk 
too long.  There was guarding with movement.  X-rays revealed 
no definite bony pathology.  There were chronic bony changes. 
The diagnosis was tendonitis and osteoarthritis.  The 
examiner concluded that there was 10 degrees of dorsiflexion, 
25 degrees plantarflexion, 20 degrees inversion and 15 
degrees inversion due to pain.

At his June 2008 hearing the veteran testified that he could 
not walk any distance at all.



Analysis

The veteran's left ankle disability has been evaluated under 
the rating code for limitation of motion of the ankle.  This 
rating code provides for a maximum 20 percent rating when 
there is marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Code 5271.

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71a, Plate II.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2007).

However, these provisions are not for consideration where, as 
in this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, Id.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Ankylosis of the ankle that is in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more that 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity is evaluated as 40 percent disabling.  Ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees is evaluated as 30 
percent disabling.  Ankylosis of the ankle in plantar flexion 
of less than 30 degrees is evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5270.

The medical evidence clearly shows that the veteran does not 
have ankylosis of his left ankle.  Every examination shows 
that the veteran's ankle is not immobile, but continues to 
have some range of motion.  Additionally, the September 2007 
VA examiner specifically stated that the veteran did not have 
ankylosis.

Higher evaluations are not available on the basis of malunion 
of the astragalus, or astragalectomy, because the diagnostic 
codes referable to those disabilities do not prove an 
evaluation in excess of 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5272,5274.  Hence, the evidence does not 
reflect that the left ankle disability meets or approximates 
the schedular criteria for an evaluation in excess of 20 
percent for the ankle disability.  38 C.F.R. §§ 4.7, 4.21. 

The rating criteria contemplate the veteran's disability, 
which consists of limitation of motion and associated 
functional impairment.  Again, the veteran is retired and has 
reported no interference with work, periods of 
hospitalization, or other exceptional factors.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

Therefore, the Board concludes that the evidence is against 
an increased rating for the left ankle disability.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an increased rating in excess of 30 percent 
for bilateral hearing loss is denied.

Entitlement to an increased rating in excess of 20 percent 
for a left ankle sprain is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

The veteran contends that his skin rash is due to Agent 
Orange exposure while serving in Vietnam.  During his June 
2008 hearing, he testified that his skin rashes were present 
which have continued to the present.  Service treatment 
records show that the veteran was treated for foot fungus in 
June 1971 and September 1971.  The Board notes that the 
veteran underwent a VA examination in August 1994.  The 
diagnosis was a history of recurrent blistering skin disorder 
in the past, cirrhosis and chronic solar dermatitis.  The 
examiner did not give an opinion as to whether the skin 
condition was related to service.    
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Medical records and the veteran's testimony suggest 
that the disability has worsened while medical records and 
the veteran's report of current symptoms provide competent 
evidence of a current skin condition.  

Because the veteran's skin condition has worsened in the 
course of his appeal, the Board finds that a VA examination 
is necessary to determine the nature and etiology of any 
currently present skin condition. 

Regarding the veteran's claim for service connection for 
muscle weakness, claimed as secondary to Agent Orange 
exposure, the veteran has a current diagnosis of myofascial 
syndrome.  Service medical records demonstrate that the 
veteran was involved in a motor vehicle accident in 1951 and 
also treated for muscle pain in September 1968.  At his June 
2008 hearing, the veteran reported a continuity of muscle 
weakness that he first noted in service.

An examination is needed so that a medical professional can 
express an opinion based on a review of the record and 
consideration of a complete history as to whether there is a 
current muscle disorder related to service. 

The veteran is currently in receipt of a 40 percent rating 
for his back disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  That code provided for a maximum 40 percent 
rating for limitation of motion of the lumbosacral spine.  
Under current rating criteria, the back disability can be 
rated on the basis of its orthopedic and neurologic 
manifestations, which are given separate evaluations and 
combined; or in the case of intervertebral disc disease, on 
the basis of incapacitating episodes (defined as periods of 
doctor prescribed bed rest and treatment).  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine; Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (2007).

Under the General Rating Formula a maximum 40 percent rating 
is provided for limitation of motion of the lumbar spine with 
a higher rating requiring ankylosis.  In the absence of 
ankylosis, the veteran's 40 percent rating essentially 
provides the maximum rating based on limitation of motion or 
orthopedic manifestations.  

While the most recent VA examiner reported that the veteran 
did not have intervertebral disc disease, earlier 
examinations had shown degenerative disc disease.  The most 
recent VA examiner reported at least 12 incapacitating 
episodes and doctor prescribed bed rest in the past year.  
The examiner did not specify the length of these episodes, as 
would be necessary to rate the disability on that basis.  The 
claims folder does not otherwise document doctor prescribed 
bed rest.

The examiner also reported a number of abnormal neurologic 
findings, such as positive straight leg raising, sensory 
changes, and weakness on motor testing.  The nerves involved 
and the severity of these symptoms were not specified as 
would be necessary to provide separate evaluations for the 
neurologic impairment attributable to the back disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA skin or 
dermatology examination to obtain an 
opinion as to the nature of any current 
skin disease and its relationship to 
service.  The claims folder or copies of 
relevant evidence from the claims folder, 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner.

The examiner should review the claims 
folder, including the service treatment 
records, and proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current skin condition is as likely 
as not (50 percent probability or more) 
the result of a disease or injury in 
service including exposure to Agent 
Orange or other herbicides during service 
in Vietnam.  The rationale for any 
opinions should also be provided. 

2.  Schedule the veteran for a VA 
examination to obtain an opinion as to 
the nature of any current muscle 
condition and its relationship to 
service.  The claims folder or copies of 
relevant evidence from the claims folder, 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner.

The examiner should review the claims 
folder, including the service treatment 
records, and proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current muscle condition is as likely 
as not (50 percent probability or more) 
the result of a disease or injury in 
service including exposure to Agent 
Orange or other herbicides during service 
in Vietnam.  The rationale for any 
opinions should also be provided. 

3.  Afford the veteran a VA examination 
to ascertain the frequency and length of 
incapacitating episodes (i.e. doctor 
prescribed bed rest and treatment) due to 
the service connected back disability; 
and to ascertain the extent of any 
neurologic impairment resulting form that 
disability.

The examiner should review the claims 
folder and note such review in the 
examination report.

The examiner should specify the nerves 
affected by the service connected back 
disability, and note all symptomatology 
and its severity in the affected nerves.  
The examiner should express opinions as 
to whether there is complete or partial 
paralysis of any nerve, and the severity 
of any partial paralysis.

These findings are needed to rate the 
disability in accordance with rating 
criteria.

4.  If the claims are not fully granted, 
issue a supplemental statement of the 
case.  Then return the case to the Board 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


